 DIAMOND LUMBERCOMPANY135Diamond Lumber Company, Portland Branch,PlywoodDivisionandPlywood,Box Shook and Door Council District#9, IWA,AFL-CIO,1Petitioner.'Case No. 36-RC-1f42. January 29, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur J. Hedges,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer and Intervenor contend that a 5-year contractbetween them, effective from December 20, 1954, until December 20,1959, is a bar to the instant petition.The Petitioner contends,interalia,that the contract is not one of 5-year duration but is terminableat will, and assuming,arguendo,that the contract is effective for 5years, it is of unreasonable duration and no longer a bar.The peti-tion herein was filed on October 8, 1956.The record discloses that on December 20, 1954, the Employer andIntervenor executed a contract effective until December 20, 1959.The contract provides for reopening of any provision of the contracton 15 days' notice given by either party, but that all articles notopened are to continue in effect.On December 31, 1954, and Decem-ber 5, 1955, the agreement was reopened for wage adjustments.The1955 supplement provided that subject to certain limited exceptions"allwage and contract negotiations are closed until April 1, 1957."The Employer contends that (1) the 1954 contract as supplemented isa bar until December 20, 1959, because a substantial part of the"Douglas Fir Plywood Industry" is covered by 5-year contracts, and(2), in any event, the supplement of December 5, 1955, is a bar for atleast 2 years.As to (1), the Employer contends that the record shows that Peti-tioner has contracts with a substantial portion of the "Douglas FirPlywood Industry" in certain parts of Oregon and Washington,where the bulk of that industry is located, and that 95 percent of thesei The names of the Employer and Petitioner appear as corrected at the hearing.2 At the hearing,Plywood Workers Umon Local #1, Independent,herein called the In-tervenor,was allowed to intervene on the basis of a contract interest117 NLRB No. 29. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracts are for 5 years.However, even if we agree with this viewof the record,3 we are aware of no basis for treating the "Douglas FirPlywood Industry" as a separate industry,' for purposes of applyingour contract-bar doctrine, rather than as a segment of the entire ply-wood or lumber industry.Under these circumstances, we find thatit has not been sufficiently established that a substantial part of theindustry to which the Employer belongs is covered by contracts ofmore than 2 years' duration.Accordingly, we find that the 1954 con-tract as supplemented cannot be a bar for more than 2 years,5 whichperiod has already expired.The Employer's second contention is that the 1955 supplement isa bar, in any event, for 2 years from its date of execution, i. e., untilDecember 1957.As already stated, this supplement was executedduring the first 2 years of the term of the 1954 contract. It is wellsettled that any supplement executed during the term of an existingcontract cannot normally operate as a bar to a petition which, as here,is timely filed with respect to the original contract.6This is the so-called "premature extension" doctrine.An exception to this rule isthat such a supplement may operate as a bar if the original contractwas itself no bar at the time the supplement was signed.' The Em-ployer seeks to invoke this exception, contending, as its alternativeposition, that the 1954 contract was at no time operative as a barbecause that contract was merely a "stopgap" or interim arrangement.While the Board has held that an interim contract, which the partiesintend to supersede with an agreement for a definite term, is not suffi-ciently stabilizing to bar a petition,8 there is no evidence that suchwas the intention here at the time of the execution of the 1954 con-tract.Indeed, the fact that the 1954 contract expressly provided fora 5-year term negatives any intention to use that contract merely asa stopgap.The Employer contends further that the 1954 contract was not abar at any time because of the reopening provision therein.As al-ready stated, the 1954 contract provided for reopening any article on15 days' notice, and that any articles not so opened would continue ineffect.The Employer contends that this clause is tantamount to thetype of unlimited modification clause which was found to removethe contract as a bar in theKetcitikan eandGeneral Electric 10cases.8 As to the extent of organization of the "Douglas Fir Plywood Industry" by Petitioner,the record shows only that the Petitioner represents"substantially less than half" of theemployees in that industryThe record shows also that no other union in that industryhas 5-year contracts.4No such industry is listed in the Standard Industrial Classification Manual6Joseph Aronauer Incorporated,106 NLRB 1382;Southeastern Greyhound Ltines,115NLRB 1135.6 Congo leum-Nairn, Inc,115 NLRB 1202.tPasco Packing Co.,106 NLRB 1223. Cf.Congo leum-Nairn, Inc , supra.8 Bridgeport Brass Company,110 NLRB 997.9Ketchikan Pulp Company,115 NLRB 279.11General Electric Company,108 NLRB 1290. EKCO PRODUCTS COMPANY137However, we regard the instant clause as more nearly analogous toa provision rendering the contract terminable at will.As a contractterminable at will, the 1954 contract operated as a bar for 2 years,"and the 1955 supplement is equivalent to a "premature extension" asitwas executed during the initial 2-year period and carried forwardthe contract's term as modified into a further period when the originalcontract would not otherwise have been a bar.Accordingly, we findno contract bar here.124.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Tilla-mook, Oregon, plant, excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.19[Text of Direction of Election omitted from publication.]11Rohm & Haas Company,108 NLRB 1285.'In view of our decision herein,we find it unnecessary to pass upon other grounds urgedby the Petitioner for holding that there is no contract barIsThe unit finding conforms to a stipulation of the parties.Ekco Products Company(Sta-Brite Division)andUnited Steel-workers of America,AFL-CIO.'Case No. 8-CA-640. January30,1957DECISION AND ORDEROn June 15, 1955, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent,the General Counsel, and the Charging Union filed exceptions to theIntermediate Report, and the Respondent and the General Counselfiled supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the exceptions, additions, andmodifications noted herein.IThe AFL and CIO havingmerged subsequentto thehearing in this proceeding, we areamending the identificationof the Union's affiliation.117 NLRB No. 31.